department of the treasury internal_revenue_service washington d c tax exempt and governmentientities division ap tep ee th jan uil no legend taxpayer a date bank b ira x account y amount s dear ‘ this is in response to your letter dated date supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code ‘code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age represents that he received a distribution of amount s from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the gode was due to bad advice he received from a representative of bank b which led to amount dollar_figure being placed in a non ira to advise him of the 60-day roliover requirement account and the failure of bank b taxpayer a maintained ra x with bank b taxpayer a represents that he met with a financial specialist at bank b sometime prior to date regarding a distribution from ira x the financial specialist informed him during that meeting that he would ‘ q2009l4071 incur a premature_distribution penalty if he took a distribution prior to age taxpayer a tepresents further that he then waited until date after attaining age to proceed with the transaction on date taxpayer a retumed to bank b met with a financial specialist and requested a full distribution of amount dollar_figure from ira x taxpayer a represents that on date he informed the financial specialist of his intent to receive a full distribution of amount s from ira x and relocate it to a risk free fund taxpayer a represents further that he informed the financial specialist that the money was for his retirement and that the financial specialist assisted him with transferring amount s into account y taxpayer a asserts that the financial specialist did not inform him that the distribution was taxable unless rolled over into another ira within days although he represents that the bank financial specialist suggested he speak to the person who prepares his income_tax returns regarding the taxability of the transaction according to bank b personnel however the financial specialist informed taxpayer a of the tax consequences of taking a full distribution moreover in order to ensure that taxpayer a understood the tax implications of the transaction the financial specialist referred taxpayer a to a spanish speaking financial specialist taxpayer a was also informed in spanish that the full amount of the distribution was includible in income for the applicable tax_year following the discussions with beth financial specialists taxpayer a insisted on taking the distribution and amount s was distributed from ira x and placed in account y a nen ira account statements received by taxpayer a reflected that the funds were not being held in an jra and were co-mingled with other funds taxpayer a asserts that he leamed that the distribution was taxable when he went to have his taxes prepared based on the above facts and representations you request that the intemal revenue service the service’ waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 a of the cade provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d3 co sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 d '3 a i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar'60-day roltover period for partial rollovers ' sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the faiture to waive such requirement would be against equity or good canscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requiremént only distributions that occurred after december are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant waiver of the 60-day rollover requirement pursuant to sec_408 d3 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented ahy evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely rollover amount s or any portion thereof to an ira therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount s no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact se t ep ra t4 ld at no sincerely yours z oti e har on doncell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
